Citation Nr: 0701569	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.

The issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a right knee condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's tinnitus 
was caused by military noise exposure.

2.  The evidence does not demonstrates that the veteran's 
PTSD is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).



CONCLUSIONS OF LAW

1.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Criteria for a disability rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserts that he has tinnitus as a result of 
military noise exposure during his time in Vietnam, where he 
fired machine guns and grenade launchers.

Service medical records are void of any complaints of, or 
treatment for, tinnitus; the veteran denied any hearing loss, 
or ear trouble on his medical history survey; and the 
veteran's separation physical found his ears to be normal, 
failing to note the presence of tinnitus.

The veteran did not dispute these findings at his hearing 
before the Board, testifying that his tinnitus did not begin 
until recently.  At a VA examination in April 2004, the 
veteran indicated that the onset of the ringing in his ears 
had been three years earlier, noting that that he did not 
have it when he left the military, or while he was in the 
military.  After examining the veteran, the examiner opined 
that that his tinnitus was not caused by his military noise 
exposure.

As the veteran testified that his tinnitus did not begin in 
the military, and the medical evidence fails to provide a 
nexus between the veteran's tinnitus and his military noise 
exposure, the criteria for service connection have not been 
met, and the veteran's claim is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently assigned a 
10 percent rating under 38 C.F.R. § 4.130, DC 9411.  A 10 
percent rating is assigned when a veteran has occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is assigned when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The evidence fails to show that a rating in excess of 10 
percent is warranted based on the veteran's PTSD 
symptomatology.  The veteran works full-time, and has for 
more than 25 years.  He also has social outlets, and good 
familial relations.

The veteran testified that he had never needed any medication 
for his PTSD until roughly five years ago when he began 
taking Valium and Wellbutrin.  Since taking the medication, 
he indicated that he did not cry at night any more.  The 
veteran stated that he has three sisters who he visits 
occasionally, a son and daughter who are his "pride and 
joy," and a grandson that lives nearby who comes by 
frequently.  The veteran also indicated that he has been 
fully employed for more than 25 years at two companies, and 
that he goes bowling with his wife and friends once a week.  
While it was suggested to the veteran that he either attend 
some PTSD group therapy sessions, or work with a 
psychiatrist, the veteran was not interested.  The veteran 
indicated that he had some anxiety attacks, but it the 
frequency or duration of the attacks was not made clear.

The veteran's wife testified that she and the veteran had 
been married for 38 years, and that the veteran had never 
really talked about his Vietnam experience until the outbreak 
of the Iraq war, at which point his personality changed, and 
he began reducing his interaction with other people and 
drinking a lot.

In April 2004, the veteran underwent a VA examination at 
which he reported that he was doing better on medication, but 
that he does not feel close to others, reporting feelings of 
detachment.  The examiner indicated that the veteran was 
casually dressed, he was alert and oriented times four.  His 
mood was anxious, but his thought content was negative for 
suicidal or homicidal ideations, and his insight and judgment 
were adequate.  The examiner confirmed the diagnosis of PTSD, 
and assigned the veteran a Global Assessment of Functioning 
(GAF) score of 69.  A rating between 61 and 70 is assigned 
when an individual presents either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.
 
The evidence as a whole fails to demonstrate that a rating in 
excess of 10 percent is warranted based on the veteran's PTSD 
related symptomatology.  The veteran works full time, and has 
for many years.  While he testified that he is increasingly 
impaired socially, the veteran nevertheless has been married 
for nearly forty years, has good relations with his family, 
and goes bowling with his wife and friends once a week.  
Additionally, the VA examiner found the veteran to be 
functioning well with only mild symptomatology.  The record 
likewise fails to document the presence of intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  As such, the evidence fails to 
show the criteria for a higher rating have been met, and the 
veteran's claim is therefore denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2004.  By this, and by previous 
letter, and the statement of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran was provided with a VA examination (the report of 
which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.  While the veteran testified that his primary care 
physician, Dr. Johnson, provided medication for his PTSD, 
there is no indication that Dr. Johnson provided any 
psychiatric treatment for his PTSD.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for tinnitus is denied.

A rating in excess of 10 percent for PTSD is denied.


REMAND

The veteran's claim of entitlement to service connection for 
a right knee disability was initially denied by a March 1970 
rating decision, because the medical evidence failed to show 
the presence of a right knee disability. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses what notice 
must be given a claimant attempting to re-open a claim and 
which requires more than just a general statement that the 
evidence submitted must relate to the basis of the prior 
denial.  In the case of a new and material claim, the notice 
must specifically and affirmatively describe the kind of 
evidence that is required to reopen the claim.  Here, in 
November 2003, the veteran was sent a general letter 
informing him that in order to reopen his claim, he had to 
submit new and material evidence.  The letter indicated that 
"new" meant that it had not been previously submitted to 
VA, and "material" meant evidence that was relevant to the 
issue of service connection.  In light of the Kent decision, 
the November 2003 notice is inadequate in that it does not 
inform the veteran why his previous claim was denied (because 
no evidence of a current right knee disability had been 
presented), or what kinds of information he needs to submit 
to reopen his claim (evidence showing the presence of a 
current right knee disability); and the statement of the case 
and other documents similarly fail to provide the veteran 
with the requisite notice.  A remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen his claim, 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claim.  Further, ask him 
to submit any evidence in his possession 
which pertains to his claim, and provide 
the veteran an explanation as to the 
meanings of "new" evidence and 
"material" evidence within the context 
of his claim.  Additionally, explain to 
him that his claim was previously denied 
because evidence showing a right knee 
disability had not been presented, and 
that in order to reopen his claim 
evidence showing a right knee disability 
would be necessary.  

2.  When the development requested has 
been completed, and any additional 
development accomplished as may be 
indicated by any response received from 
the veteran, readjudicate the claim.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


